                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

                                                 :
JAMES LYONS,
                                                 :
                            Plaintiff                CIVIL ACTION NO. 3:16-1513
                                                 :
                       v.                                 (JUDGE MANNION)
                                                 :
SALEM TOWNSHIP and
FRED WESTOVER,                                   :

                            Defendants           :

                                            ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)          The defendants’ motion for summary judgment (Doc. 40) is

                       GRANTED IN ITS ENTIRETY.

          (2)          The Clerk of Court is to enter judgment in favor of the

                       defendants and against the plaintiff.

          (3)          The Clerk of Court is directed to CLOSE THIS CASE.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
Date: September 30, 2019
16-1513-02-ORDER.wpd
